Citation Nr: 0032203	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  98-15 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  What evaluation is warranted for the period from November 
5, 1990, for paranoid type schizophrenia.

2.  Entitlement to an earlier effective date for service 
connection for paranoid type schizophrenia.

3.  Entitlement to an effective date for a total disability 
evaluation based on individual unemployability (TDIU) prior 
to July 11, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and mother
ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Board notes that the veteran originally requested that he 
be afforded a Travel Board hearing at the time he submitted 
his substantive appeal in October 1998.  However, the veteran 
later submitted a written statement that withdrew his request 
for a Travel Board hearing and requested a local hearing 
instead.  Accordingly, the Board finds that the veteran has 
withdrawn his request for a Travel Board hearing and will 
adjudicate his claims based on the evidence of record.  
38 C.F.R. § 20.704(e) (2000).


FINDINGS OF FACT

1.  Service connection for paranoid type schizophrenia, was 
denied in August 1988 with notice provided that same month.  
The veteran did not perfect a timely appeal.

2.  The veteran was hospitalized for paranoid type 
schizophrenia at a VA facility beginning on September 24, 
1990 and continuing through November 2, 1990.

3.  The veteran filed a formal claim of entitlement to 
service connection for a psychiatric disorder on November 5, 
1990.

4.  The veteran was hospitalized for 21 days or more for a 
service connected disorder from September 24, to November 2, 
1990.

5.  The veteran has been unemployable due to paranoid 
schizophrenia since his claim of November 5, 1990.

6.  The effective date of the veteran's 100 percent schedular 
disability rating and grant of service connection precludes 
an earlier effective date for a grant of TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 24, 1990, 
for the grant of service connection for paranoid type 
schizophrenia, have been met.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. §§ 3.157, 3.400 (2000).  Lapier v. Brown, 5 
Vet. App. 215, 216-17 (1993).  

2.  A temporary total disability evaluation pursuant to 38 
C.F.R. § 4.29 is warranted for the appellant's 
hospitalization for paranoid type schizophrenia from 
September 24 to November 2, 1990.  38 C.F.R. § 4.29 (2000).

3.  A 100 percent schedular evaluation for paranoid type 
schizophrenia, for the period from November 5, 1990, is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.16(c), 4.132, Diagnostic Code 9203 (1996); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

4.  The criteria for an effective date prior to July 11, 
1997, for the grant of TDIU, have not been met.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Green v. West, 11 Vet. App. 472, 
476 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's only service connected disorder is paranoid 
type schizophrenia.

The veteran served on active duty from June 1977 to March 
1979.  He submitted his original claim for entitlement to 
service connection for paranoid type schizophrenia, in April 
1988.  He offered evidence of treatment from VA and private 
sources and his service medical records were available to VA 
adjudicators.  However, his claim was denied in August 1988 
with notice of the denial provided that same month.  The 
veteran failed to perfect an appeal of that decision.

On September 24, 1990, the veteran was admitted to a VA 
hospital and reported that he was suffering from job related 
stress, and that he believed that there was a plot and 
conspiracy against him.  At admission he presented evidence 
of a thought disorder with loosening of associations, 
tangentiality, and paranoid and persecutory ideation.  During 
this period of care he was noncompliant with his medication.  
At discharge from the hospital on November 2, 1990, he was 
diagnosed with paranoid schizophrenia.

The veteran filed a formal request to reopen his claim of 
entitlement to service connection for a psychiatric disorder 
on November 5, 1990.  He noted that he had received recent 
treatment from VA in 1988.

Because the veteran has continually prosecuted his claim for 
first, service connection, second, higher rating, for his 
disability since November 5, 1990, there is a considerable 
amount of evidence contained in the claims file.  The 
evidence consists of some duplication of private and VA 
treatment records that were considered in 1988.  However, 
there are many additional private and VA treatment records 
that are new to the file.

The private records primarily relate to treatment provided to 
the veteran prior to his November 1990 claim.  They were 
submitted to establish service connection for the 
schizophrenia by showing treatment soon after service.  

VA treatment records are from several different VA medical 
centers and outpatient facilities for the period from March 
1988 through November 1994.  The records show treatment for 
the veteran's schizophrenia.  A discharge summary for the 
period from September 24, 1990, to November 2, 1990, reflects 
that the veteran was last employed in August 1990 when he 
quit his job.  He was noted to be on Social Security 
disability benefits from 1982 to 1988.  He was discharged 
from that period of hospitalization to live with his mother.

An outpatient entry dated December 19, 1990, noted that the 
veteran was "presently unable to sustain gainful 
employment" due to the severity and chronicity of his 
schizophrenia.  The psychologist was hopeful that, with the 
assistance of psychotropic medications and group therapy, the 
veteran could become productive and employable.

The veteran continued to receive VA outpatient therapy until 
he was hospitalized in June 1992.  The veteran was unemployed 
and lived with his mother and stepfather.  The treating 
physician judged that the appellant's insight and judgment 
were poor, and that due to the chronicity of the veteran's 
mental problems, he was not employable or suitable for 
employment.  Subsequent to this period of hospitalization, 
the veteran continued to receive outpatient treatment 
consisting of group and individual therapy and medications.

The veteran was afforded a VA psychiatric examination in 
March 1997.  The examiner noted the appellant's history of 
psychiatric hospitalizations and treatment.  He noted that 
the veteran was accompanied by his mother for the 
examination.  The veteran was dressed neatly and 
appropriately.  He was restless and moving in his chair 
constantly.  His affect was noted as quite flat and blunted.  
The veteran admitted readily to delusions and hallucinations.  
He showed no memory impairment and was alert and oriented.  
He showed poor insight and judgment.  The examiner stated 
that there was severe social and industrial impairment that 
precluded the veteran from full time employment.  The 
diagnosis was chronic, severe paranoid type schizophrenia.  
The examiner assigned a Global Assessment of Functioning 
(GAF) of 40.  

The veteran was granted service connection for paranoid type 
schizophrenia, in June 1997.  The veteran was assigned a 70 
percent rating, with an effective date of service connection 
and the 70 percent rating established as the date of the 
reopened claim, November 5, 1990.

The veteran was encouraged by the RO to apply for a TDIU 
rating by both his June 1997 rating decision and July 1997 
"supplemental" statement of the case.  The veteran then 
submitted a formal claim for TDIU that was received by the RO 
on July 11, 1997.  

In a rating decision, dated in November 1997, the veteran's 
claim for TDIU was granted.  He was given an effective date 
of the date of his claim, July 11, 1997.

The veteran continued to dispute his disability rating as 
well as the effective dates assigned for the grant of service 
connection and the grant of TDIU benefits.  The veteran and 
his mother provided testimony at a hearing at the Las Vegas 
Veterans Assistance Office in March 1999.  The testimony from 
both parties described his continual psychiatric care since 
his discharge from service.  The veteran's mother said that 
she had had to quit her job in order to look after the 
appellant.  She added that, other than about eight months, 
the veteran had lived with her since his discharge from 
service.  

The veteran was afforded a VA psychiatric examination in May 
1999.  The examiner noted that the veteran was casually 
dressed.  The veteran was constantly mumbling and talking to 
himself.  He tended to be circumstantial at times.  He also 
rattled and at the end of a sentence would snort.  Several 
times the veteran seemed to be out of focus with the 
conversation and he would gesture and make signs in the air 
as if responding to something.  The veteran's memory was 
described as quite good.  The examiner stated that the 
veteran was definitely responding to auditory hallucinations 
and had paranoid ideation.  The veteran's insight and 
judgment were definitely impaired.  The diagnosis was 
chronic, severe paranoid type schizophrenia.  The examiner 
added that the veteran was floridly psychotic and not capable 
of being employed.  The examiner assigned a GAF score of 21.

II.  Analysis

A.  Higher Rating

The claim for a higher evaluation for paranoid type 
schizophrenia, is an original claim that was placed in 
appellate status by a Notice of Disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by the Veterans Claims 
Assistance Act of 2000.

In this case, the veteran is evaluated under Diagnostic Code 
9203, for paranoid type schizophrenia.  The Board notes that 
effective November 7, 1996, the VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the Fourth 
Edition of the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  61 Fed 
Reg. 52,700 (1996) (codified at 38 C.F.R. § 4.125 (2000)).  
The new criteria for evaluating service connected psychiatric 
disability were codified at 38 C.F.R. § 4.130 (2000).  The 
new rating criteria are sufficiently different from those in 
effect prior to November 7, 1996.  Nonetheless, in Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  In light of Karnas, the Board will 
proceed to analyze the veteran's schizophrenia claim under 
both sets of criteria to determine if one is more favorable 
to the veteran.  See VAOPGCPREC 3-2000.

Under the prior criteria a 70 percent rating was for 
consideration where a psychotic disorder produced a severe 
impairment of social and industrial adaptability.  Where the 
disorder resulted in active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability, an 
evaluation of 100 percent disability was assigned.  38 C.F.R. 
§ 4.132 (1996). 

Additionally, under the former criteria in cases in which the 
only compensable service-connected disability was a 
psychiatric disorder assigned a 70 percent evaluation, and 
such disability precluded a veteran from securing or 
following a substantially gainful occupation, the disorder 
was to be assigned a 100 percent schedular evaluation under 
the appropriate diagnostic code.  38 C.F.R. § 4.16(c).

Under the new criteria, Diagnostic Code 9203, 38 C.F.R. 
§ 4.130 (2000), a 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is applicable where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In this case, there is objective evidence of record that the 
veteran has not been able to obtain and sustain gainful 
employment from the time he first submitted his claim on 
November 5, 1990.  The veteran was hospitalized for his 
schizophrenia at a VA facility just prior to the submission 
of his claim.  He was unemployed at the time and had moved to 
California to live with his mother.  At that time there was 
evidence of a thought disorder with loose associations, 
paranoia, tangentially, and persecutory delusions.  Moreover, 
during the course of his inpatient care the appellant was 
noncompliant with his medication.  He was noted to be 
unemployable.  The June 1992 VA discharge summary also noted 
that the veteran was not employable.  Similarly, the March 
1997 VA examination reported that the veteran was not capable 
of full time employment as a result of the severity of his 
symptomatology.  Finally, the May 1999 VA examination report 
stated that the veteran was floridly psychotic and unable to 
be employed with a GAF of 21.

In light of the objective evidence of record, the Board finds 
that the veteran's symptomatology satisfies the criteria for 
a 100 percent rating pursuant to the former provisions of 38 
C.F.R. § 4.16(c) (1996) from November 5, 1990.  In this 
respect, the appellant is only service connected for paranoid 
type schizophrenia, and that disorder precludes employment.  
Moreover, the Board finds that unemployability has been 
present from November 5, 1990, as evidenced by the VA 
treatment entries of record.  Accordingly, the veteran is 
entitled to his 100 percent schedular rating from November 5, 
1990.

The grant of a 100 percent schedular rating is not, however, 
the end of the matter.  In this respect, under the provisions 
of 38 C.F.R. § 3.157(b)(1), the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this regulation apply 
only when such reports relate to examination or treatment of 
a disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  

Here, in this case, the September 24, 1990, admission to a VA 
facility serves as a claim to reopen in light of the 
appellant's submission of a formal claim within one year of 
admission.  Moreover, as the veteran was treated for a 
service connected disorder for 21 days or more while 
hospitalized, for the period of his hospitalization a 
temporary total disability evaluation pursuant to the 
provisions of 38 C.F.R. § 4.29 is in order. 

In reaching these decisions the Board considered the 
veteran's symptomatology under the amended criteria, and 
finds that the objective evidence of record would support a 
similar finding under the new law.  

B. Earlier Effective Date for Service Connection

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  In the case 
of a claim previously denied and then reopened, generally, 
the effective date shall be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§§ 3.400(r).  

The law also provides under the provisions of 38 C.F.R. § 
3.157(b)(1), that the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this regulation apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  

In this case, the veteran originally submitted a claim for 
entitlement to service connection for a nervous condition in 
April 1988.  The RO denied the claim, to include entitlement 
to service connection for schizophrenia, paranoid-type, in 
August 1988 and provided notice of that denial that same 
month.  The veteran failed to perfect an appeal of that 
decision.  As a result, the rating decision is final, 38 
U.S.C.A. § 7105 (West 1991), and new and material evidence 
was required to reopen his claim for service connection.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The veteran's admission to a VA hospital on September 24, 
1990, when followed up with a formal claim of entitlement to 
benefits within one year of admission serves to establish an 
effective date of September 24, 1990, for the grant of 
service connection for schizophrenia under the provisions of 
38 C.F.R. § 3.157.  An effective date of entitlement to 
service connection prior to that date is not in order because 
either the VA evidence predates the final August 1988 rating 
decision, or because any VA treatment was not followed up by 
the appellant's submission of a formal claim within one year 
of treatment.

C.  Earlier Effective Date for TDIU

A total disability rating based on individual employability 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a) (2000).  
However, when a veteran is in receipt of a 100 percent 
schedular rating he is not eligible for a TDIU.  Green, 11 
Vet. App. at 476.  This holding is binding unless there is a 
possibility of establishing a possible earlier effective date 
for the grant of TDIU.

In light of the Board's decision regarding the veteran's 
schedular rating, and effective date for service connection, 
the claim of entitlement to an earlier effective date for a 
claim of TDIU is now moot.  The veteran has been granted a 
temporary total disability evaluation for schizophrenia from 
September 24, 1990, and a schedular 100 percent schedular 
rating effective from November 5, 1990.  Hence, there is no 
legal basis for the veteran to be granted TDIU benefits prior 
to that date.  He did not submit his current claim for TDIU 
benefits until July 1997.  Even if a TDIU claim is construed 
from submissions in the claims file, no claim earlier than 
September 24, 1990, can be established as his schizophrenia 
is his only service-connected disability and service 
connection for that disability has not been established prior 
to September 24, 1990.  Accordingly, the veteran's claim for 
an earlier effective date for TDIU must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994)


ORDER

Service connection for paranoid schizophrenia is warranted 
effective from September 24, 1990.  Entitlement to a 
temporary total disability evaluation for paranoid 
schizophrenia for the period from September 24, 1990 to 
November 2, 1990 is in granted.  Entitlement to a 100 percent 
schedular rating for paranoid type schizophrenia, from 
November 5, 1990, is granted.  Each of these awards is 
granted subject to the law and regulations governing the 
payment of monetary benefits.

An earlier effective date for entitlement to a grant of TDIU 
is denied.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

